Exhibit 99.1 Partnership Contact : Bradley W. Harris (614) 643-0314 ir@OxfordResources.com Oxford Res ource Partners, LP Reports Second Quarter 201 4 Financial Results COLUMBUS, Ohio, August 5, 2014 – Oxford Resource Partners, LP (NYSE: OXF) (the “Partnership” or “Oxford”) today announced second quarter 2014 financial results. Second Quarter 2014 Results Adjusted EBITDA 1 was $13.0 million for the second quarter of 2014 compared to $13.9 million for the second quarter of 2013. The decrease was driven by a 2.1 percent decrease in cash margin to $8.11 per ton for the second quarter of 2014 from $8.28 per ton for the second quarter of 2013, as well as a 158,000 ton decrease in tons sold. Cash coal sales revenue increased 2.5 percent to $52.49 per ton for the second quarter of 2014 from $51.21 per ton for the second quarter of 2013. For the second quarter of 2014, cash cost of coal sales increased by 3.4 percent to $44.38 per ton from $42.93 per ton for the second quarter of 2013, primarily due to higher diesel fuel costs. Net loss was $3.4 million for the second quarter of 2014 compared to a net loss of $4.1 million for the second quarter of 2013. In the second quarter of 2014, there was $2.6 million of additional interest expense attributable to the new credit facilities. Adjusted Net Loss2 was $6.0 million for the second quarter of 2014, when excluding a $1.8 million gain relating to the change in fair value of warrants and a $0.8 million gain on disposal of assets. Adjusted Net Loss was $3.5 million for the second quarter of 2013, when excluding a $5.9 million gain on disposal of assets, $2.8 million of debt refinancing expenses, a $2.1 million loss relating to the change in fair value of warrants , a $0.8 million write-off of deferred financing costs , and $0.7 million of impairment and restructuring expenses. “While coal markets continue to present challenges, we are pleased to report second quarter results that are in line with our expectations,” said Oxford’s President and Chief Executive Officer Charles C. Ungurean. “Also, we settled the Big Rivers lawsuit in mid-July for an amount that substantially compensates us for our lost profits from the wrongful termination of our coal supply agreement. We are to receive the settlement payment of $19.5 million by mid-August.” Ungurean continued, “With the settlement proceeds, we will pay down between $12.5 and $17.5 million of our first lien debt, enhance our liquidity by $2.0 to $7.0 million, and save $1.0 to $1.4 million in cash interest expense on an annual basis.” Business Update Oxford’s projected sales volume is 98.1% committed and priced for 2014, underscoring the strength of its long-term customer relationships and its strategic importance in its core region. Oxford has the ability to increase annual production by up to 0.5 million tons with little additional capital investment if additional demand materializes. For 2015, projected sales volume is 69.8 percent committed (with 12.3 percent of the projected sales volume priced and 57.5 percent of the projected sales volume unpriced). 1 The definition of Adjusted EBITDA, which is a non-GAAP financial measure, and a reconciliation thereof to Net Loss, the most comparable GAAP financial measure, are included in a table presented near the end of this press release. 2 The definition of Adjusted Net Loss, which is a non-GAAP financial measure, and recon ciliation thereof to Net Loss, the most comparable GAAP financial measure, are included in a table presented near the end of this press release. Liquidity As of June 30, 2014, the Partnership had $3.5 million in cash and $7.0 million in available borrowing capacity on its revolving credit line. Additionally, the liquidity of the Partnership will be enhanced by approximately $2.0 to $7.0 million from lawsuit settlement proceeds to be received in August 2014. The Partnership also has an option under the second lien credit facility for an additional $10 million term loan if requested by the Partnership and approved by the issuing second lien lender. 2014 Guidance The Partnership provides the following updated guidance for 2014 based on its current industry outlook: The Partnership expects to produce between 5.7 million tons and 5.9 million tons and sell between 5.8 million tons and 6.0 million tons of thermal coal. The average selling price is anticipated to be in the range of $52.30 per ton to $53.30 per ton, with an anticipated average cost in the range of $44.50 per ton to $45.50 per ton. Adjusted EBITDA is expected to be in the range of $38.5 million to $42.5 million. The Partnership anticipates capital expenditures of between $18 million and $20 million. Conference Call The Partnership will host a conference call at 10:00 a.m. Eastern Time today (August 5, 2014) to review its second quarter 2014 financial results. To participate in the call, dial (877) 415-3185 or (857) 244-7328 for international callers and provide passcode 69176969. The call will also be webcast live on the Internet in the Investor Relations section of the Partnership’s website at www.OxfordResources.com. An audio replay of the conference call will be available for seven days beginning at 3:00 p.m. Eastern Time on August 5, 2014, and may be accessed at (888) 286-8010 or (617) 801-6888 for international callers. The replay passcode is 77612208. The webcast will also be archived on the Partnership’s website at www.OxfordResources.com for 30 days following the call. About Oxford Resource Partners, LP Oxford Resource Partners, LP is a low-cost producer of high-value thermal coal in Northern Appalachia. Oxford markets its coal primarily to large electric utilities with coal-fired, base-load scrubbed power plants under long-term coal sales contracts. The Partnership is headquartered in Columbus, Ohio. For more information about Oxford Resource Partners, LP (NYSE: OXF), please visit www.OxfordResources.com. Financial and other information about the Partnership is routinely posted on and accessible at www.OxfordResources.com. Forward-Looking Statements Except for historical information, statements made in this press release are “forward-looking statements.” All statements, other than statements of historical facts, included in this press release that address activities, events or developments that the Partnership expects, believes or anticipates will or may occur in the future are forward-looking statements, including the statements and information set forth under the headings “Business Update,” “Liquidity” and “2014 Guidance.” These statements are based on certain assumptions made by the Partnership based on its management’s experience and perception of historical trends, current conditions, expected future developments and other factors the Partnership’s management believes are appropriate under the circumstances. Such statements are subject to a number of assumptions, risks and uncertainties, many of which are beyond the Partnership’s control, which may cause actual results to differ materially from those implied or expressed by the forward-looking statements. These risks, uncertainties and contingencies include, but are not limited to, the following: productivity levels, margins earned and the level of operating costs; weakness in global economic conditions or in customers’ industries; changes in governmental regulation of the mining industry or the electric power industry and the increased costs of complying with those changes; decreases in demand for electricity and changes in coal consumption patterns of U.S. electric power generators; the Partnership’s dependence on a limited number of customers; the Partnership’s inability to enter into new long-term coal sales contracts at attractive prices and the renewal and other risks associated with the Partnership’s existing long-term coal sales contracts, including risks related to adjustments to price, volume or other terms of those contracts; difficulties in collecting the Partnership’s receivables because of credit or financial problems of major customers, and customer bankruptcies, cancellations or breaches to existing contracts or other failures to perform; the Partnership’s ability to acquire additional coal reserves; the Partnership’s ability to respond to increased competition within the coal industry; fluctuations in coal demand, prices and availability due to labor and transportation costs and disruptions, equipment availability, governmental regulations, including those pertaining to carbon dioxide emissions, and other factors; significant costs imposed on the Partnership’s mining operations by extensive and frequently changing environmental laws and regulations, and greater than expected environmental regulations, costs and liabilities; legislation and regulatory and related judicial decisions and interpretations including issues pertaining to climate change and miner health and safety; a variety of operational, geologic, permitting, labor and weather-related factors, including those pertaining to both mining operations and underground coal reserves that the Partnership does not operate; limitations in the cash distributions the Partnership receives from its majority-owned subsidiary, Harrison Resources, LLC, and the ability of Harrison Resources, LLC to acquire additional reserves on economical terms in the future; the potential for inaccuracies in estimates of the Partnership’s coal reserves, which could result in lower than expected revenues or higher than expected costs; the accuracy of the assumptions underlying the Partnership’s reclamation and mine closure obligations; liquidity constraints, including those resulting from the cost or unavailability of financing due to current capital markets conditions; risks associated with major mine-related accidents; results of litigation, including claims not yet asserted; the Partnership’s ability to attract and retain key management personnel; greater than expected shortage of skilled labor; the Partnership’s ability to maintain satisfactory relations with employees; and failure to obtain, maintain or renew security arrangements, such as surety bonds or letters of credit, in a timely manner and on acceptable terms. The Partnership undertakes no obligation to publicly update or revise any forward-looking statements. Readers should not place undue reliance on forward-looking statements, which reflect management’s views only as of the date hereof. Further information on risks and uncertainties is available in the Partnership’s periodic reports filed with the U.S. Securities and Exchange Commission or otherwise publicly disseminated by the Partnership. Withholding Information for Foreign Investors This announcement is intended to be a qualified notice under Treasury Regulation Section 1.1446-4(b). Brokers and nominees should treat one hundred percent (100.0%) of Partnership distributions to foreign investors, when and if such distributions are made, as being attributable to income that is effectively connected with a United States trade or business. Accordingly, Partnership distributions to foreign investors would be subject to federal income tax withholding at the highest applicable rate. OXFORDRESOURCE PARTNERS, LP AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (in thousands,except for unit data) Three Months Ended Six Months Ended June 30 June 30 REVENUES: Coal sales $ 79,586 $ 85,691 $ 156,356 $ 170,484 Other revenue 2,415 2,434 3,649 6,367 Total revenues 82,001 88,125 160,005 176,851 COSTS AND EXPENSES: Cost of coal sales: Produced coal 66,527 66,556 131,734 133,984 Purchased coal 768 5,292 1,287 11,893 Total cost of coal sales (excluding depreciation, depletion and amortization) 67,295 71,848 133,021 145,877 Cost of other revenue 369 370 771 773 Depreciation, depletion and amortization 10,072 12,810 21,296 25,743 Selling, general and administrative expenses 3,270 5,847 6,926 10,005 Impairment and restructuring expenses - 721 75 862 Gain on disposal of assets, net ) Total costs and expenses 80,243 85,691 161,530 177,773 INCOME (LOSS) FROM OPERATIONS 1,758 2,434 ) ) INTEREST AND OTHER INCOME (EXPENSES): Interest income 2 1 3 2 Interest expense ) Change in fair value of warrants 1,885 ) 1,470 ) Total interest and other expenses ) NET LOSS ) Net loss (income) attributable to noncontrolling interest 461 ) 842 ) Net loss attributable to Oxford Resource Partners, LP unitholders ) Net loss allocated to general partner ) Net loss allocated to limited partners $ ) $ ) $ ) $ ) Net loss per limited partner unit: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average number of limited partner units outstanding: Basic 24,734,018 21,093,448 24,686,947 20,779,901 Diluted 24,734,018 21,093,448 24,686,947 20,779,901 OXFORD RESOURCE PARTNERS, LP AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2013 (in thousands, except for unit data) As of June 30, As of December 31, ASSETS CURRENT ASSETS: Cash $ 3,533 $ 3,089 Accounts receivable 27,704 25,850 Inventory 14,345 13,840 Advance royalties 2,884 2,604 Prepaid expenses and other assets 1,492 1,737 Total current assets 49,958 47,120 PROPERTY, PLANT AND EQUIPMENT, NET 128,777 144,426 ADVANCE ROYALTIES, LESS CURRENT PORTION 7,762 8,800 INTANGIBLE ASSETS, NET 1,074 1,188 OTHER LONG-TERM ASSETS 20,301 22,821 Total assets $ 207,872 $ 224,355 LIABILITIES AND PARTNERS' (DEFICIT) CAPITAL CURRENT LIABILITIES: Accounts payable $ 22,904 $ 23,932 Current portion of long-term debt 8,906 7,901 Current portion of reclamation and mine closure obligations 9,086 5,996 Accrued taxes other than income taxes 1,198 1,293 Accrued payroll and related expenses 1,193 3,389 Other liabilities 2,862 3,457 Total current liabilities 46,149 45,968 LONG-TERM DEBT 154,710 155,375 RECLAMATION AND MINE CLOSURE OBLIGATIONS 24,199 25,658 WARRANTS 3,129 4,599 OTHER LONG-TERM LIABILITIES 3,738 3,753 Total liabilities 231,925 235,353 PARTNERS’ (DEFICIT) CAPITAL: Limited partners (21,008,319 and 20,867,073 units outstanding as of June 30, 2014 and December 31, 2013, respectively) ) ) General partner (423,494 units outstanding as of June 30, 2014 and December 31, 2013) ) ) Total Oxford Resource Partners, LP (deficit) capital ) ) Noncontrolling interest 4,127 4,969 Total partners’ (deficit) capital ) ) Total liabilities and partners’ (deficit) capital $ 207,872 $ 224,355 OXFORD RESOURCE PARTNERS, LP AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (in thousands) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation, depletion and amortization 21,296 25,743 Impairment and restructuring expenses 75 862 Change in fair value of warrants ) 2,149 Interest rate swap adjustment to market - ) Non-cash interest expense 3,786 347 Amortization and write-off of deferred financing costs 1,923 2,114 Non-cash equity-based compensation expense 921 739 Non-cash reclamation and mine closure expense 1,125 1,058 Amortization of below-market coal sales contracts - ) Gain on disposal of assets, net ) ) Changes in assets and liabilities: Accounts receivable ) ) Inventory ) 705 Advance royalties 758 ) Restricted cash ) ) Prepaid expenses and other assets 240 ) Accounts payable ) ) Reclamation and mine closure obligations ) ) Accrued taxes other than income taxes ) 65 Accrued payroll and related expenses ) 312 Other liabilities ) ) Net cash from operating activities 5,147 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Purchase of coal reserves and land (5 ) ) Mine development costs ) ) Proceeds from sale of assets 3,599 6,249 Insurance proceeds - 14 Net cash from investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from borrowings - 150,000 Payments on borrowings ) ) Advances on line of credit 13,500 28,888 Payments on line of credit ) ) Debt issuance costs 9 ) Collateral for reclamation bonds 1,000 ) Net cash from financing activities ) 9,054 NET CHANGE IN CASH 444 2,066 CASH, beginning of period 3,089 3,977 CASH, end of period $ 3,533 $ 6,043 OXFORDRESOURCE PARTNERS, LP AND SUBSIDIARIES UNAUDITED RECONCILIATION OF NET LOSS TO ADJUSTED EBITDA1 FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (in thousands) Three Months Ended Six Months Ended June 30, June 30, Net loss $ ) $ ) $ ) $ ) Adjustments: Interest expense, net of interest income 7,001 4,415 13,870 7,336 Depreciation, depletion and amortization 10,072 12,810 21,296 25,743 Change in fair value of warrants ) 2,149 ) 2,149 Impairment and restructuring expenses - 721 75 862 Gain on disposal of assets, net ) Amortization of below-market coal sales contracts - (8 ) - ) Non-cash equity-based compensation expense 465 416 921 739 Non-cash reclamation and mine closure expense 560 550 1,125 1,058 Non-recurring costs: Debt refinancing expenses - 2,849 - 3,059 Other 868 - 868 ) Adjusted EBITDA $ 12,960 $ 13,867 $ 22,201 $ 22,892 1 Adjusted EBITDA is a non-GAAP financial measure used by management to gauge operating performance. We define Adjusted EBITDA as net income or loss before deducting interest, income taxes, depreciation, depletion, amortization, change in fair value of warrants, impairment and restructuring expenses, gain or loss on disposal of assets, amortization of below-market coal sales contracts, non-cash equity-based compensation expense, non-cash reclamation and mine closure expense, and certain non-recurring revenues and costs. Although Adjusted EBITDA is not a measure of financial performance calculated in accordance with GAAP, we believe it is useful to management and others, such as investors and lenders, in evaluating our financial performance without regard to our financing methods, capital structure or income taxes; our ability to generate cash sufficient to pay interest and principal on our indebtedness, make distributions and fund capital expenditures; and our compliance with certain credit facility financial covenants. Because not all companies calculate Adjusted EBITDA the same way, our calculation may not be comparable to similarly titled measures of other companies. OXFORD RESOURCE PARTNERS, LP AND SUBSIDIARIES UNAUDITED RECONCILIATION OF NET LOSS TO ADJUSTED NET LOSS2 FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (in thousands) Three Months Ended Six Months Ended June 30, June 30, Net loss $ ) $ ) $ ) $ ) Adjustment: Impairment and restructuring expenses - 721 75 862 Gain on disposal of assets, net ) Change in fair value of warrants ) 2,149 ) 2,149 Debt refinancing expenses - 2,849 - 3,059 Write-off of deferred financing costs related to prior credit facility - 808 - 808 Adjusted Net Loss $ ) $ ) $ ) $ ) 2 Adjusted Net Loss is a non-GAAP financial measure used by management to gauge operating performance. We define Adjusted Net Loss as net income or loss before deducting impairment and restructuring expenses, gain or loss on disposal of assets, change in fair value of warrants, debt financing expenses and write-off of deferred refinancing costs. Although Adjusted Net Loss is not a measure of financial performance calculated in accordance with GAAP, we believe it is useful to management and others, such as investors and lenders, in evaluating our financial performance without regard to items which are primarily non-cash and our restructuring efforts which are not typical operating activities. Because not all companies calculate Adjusted Net Loss the same way, our calculation may not be comparable to similarly titled measures of other companies. OXFORD RESOURCE PARTNERS, LP AND SUBSIDIARIES UNAUDITED OPERATING STATISTICS3 FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (in thousands, except per ton amounts) Three Months Ended Six Months Ended June 30, June 30, Tons sold 1,516 1,674 2,955 3,347 Coal sales revenue per ton $ 52.49 $ 51.21 $ 52.91 $ 50.94 Amortization of below-market coal sales contracts per ton - - - ) Cash coal sales revenue per ton 52.49 51.21 52.91 50.92 Cash cost of coal sales per ton ) Cash margin per ton $ 8.11 $ 8.28 $ 7.89 $ 7.33 3 Per ton amounts are calculated by dividing the related amount on the financial statements by the number of tons sold. Although per ton amounts are not measures of performance calculated in accordance with GAAP, we believe they are useful to management and others, such as investors and lenders, in evaluating performance because they are widely used in the coal industry as a measure to evaluate a company's sales performance and control over costs. Because not all companies calculate these measures the same way, our calculations may not be comparable to similarly titled measures of other companies.
